DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie (US 2010/0241009; Cited in PTO-892 Part of Paper No. 20201019) in view of Plunk et al. (US Patent No. 10,539,396 ; Cited in PTO-892 Part of Paper No. 20201019) and Zhang (US 2010/0309454) .
Regarding claim 11, Petkie discloses a detector for indicating bodily functions of a person in the surroundings of the detector (Fig. 1; paragraph [0007] see detect movement of a target), wherein the detector comprises:
a Continuous-Wave (CW) radar module configured to emit microwaves and receive reflected microwaves (paragraph [0007]; e.g., the transmitter generates a continuous-wave signal at a frequency based on the transmitter reference frequency and wirelessly transmits the continuous-wave signal to the target; the receiver wirelessly receives a reflected signal from the target), 
wherein the radar module is configured to determine data indicating bodily functions from microwaves reflected from a person (paragraph [0005], [0042]; e.g., If the target is a human, the radar system may be capable of determining vital signs of the human such as the respiratory rate or the heart rate of the human); and

wherein the radar module comprises an antenna module operable for emitting microwaves and receiving microwaves (paragraph [0019]; e.g., radar systems that collimate or focus the continuous-wave signal) and (paragraph [0029]-[0030]; e.g., The component of the continuous-wave signal 14t directed toward the target may pass through a lens 28 which may collimate the continuous-wave signal 14t).
Petkie discloses a lens to collimate the signal, but fails to specifically collimating the emitted microwaves toward a single horizontal plane; and the collimator comprises a refractive body that is refractive to the microwaves.
However, Plunk discloses the collimator (Fig. 2 lens 44) comprises a refractive body that is refractive to the microwaves (Claim 1; Col. 4 lines 8-10; e.g., a refractive lens disposed between said primary mirror and said antenna, such lens having a shape to collimate radio frequency energy passing through such mirror).
Therefore, taking the teachings of Petkie in combination of Plunk as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the collimator comprises a refractive body that is refractive to the microwaves for advantages of improved radar processing techniques such as synthetic aperture mapping can provide aircraft the capability of attacking ground targets under adverse weather conditions and at night (Plunk: Col. 1 line 17). 
Petkie in combination with Plunk fails to specifically disclose collimating the emitted microwaves toward a single horizontal plane.

Therefore, taking the teachings of Petkie in combination of Plunk and Zhang as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to collimating the emitted microwaves in one spatial direction toward a single horizontal plane for advantages of focusing to form spectral images (Zhang: paragraph [0006]).
Allowable Subject Matter
Claims 16-24 are allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 12, the prior arts of records fail to teach, or render obvious, alone or in combination, a detector for indicating bodily functions of a person in the surroundings of the detector comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 12 and independent claim 11 that claim 12 depends on.
Claims 13-15 are objected because they depend on the objected claim 12. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648